DETAILED ACTION
The instant application having Application No. 16/435,901 filed on June 10, 2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on March 8, 2019 (CN 201910176693.2). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on June 10, 2019 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated December 31, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.




Claim Interpretation
Note that the language “sequentially from an object side to an image side” taken together with the language “in a first order from the object side to the image side”, “in a second order from the object side to the image side”, “in a third order from the object side to the image side”, “in a fourth order from the object side to the image side”, and “in a fifth order from the object side to the image side”, is taken to mean that there are no refractive elements between the recited first to fifth lens elements, and that there are no refractive elements closer the object side before the first lens element. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge et al. CN207601413 U (cited in an IDS, where reference will be made to the attached machine translation, hereafter Ge).
Regarding claim 1, Ge teaches (Fig. 1, data in paragraphs 36 and 37) “An optical imaging lens (Fig. 1, data in paragraphs 36-37) comprising a first lens element (G1), a second lens element (G2), a third lens element (G3), a fourth lens element (G4) and a fifth lens element (G5) sequentially from an object side to an image side along an optical axis (see Fig. 1), each of the first, second, third fourth and fifth lens elements having an object-side surface facing toward the object side and allowing imaging rays to pass through (the object sides of lenses G1-G5) as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through (the image side surfaces of lenses G1-G5), wherein:
the first lens element is arranged to be a lens element having refracting power in a first order from the object side to the image side (see order of G1 in Fig. 1) and has positive refracting power (see Fig. 1, “the first lens is a positive power lens G1” paragraph 30);

a periphery region of the image-side surface of the second lens element is concave (paragraph 30 “G2 that is convex and then concave”);
the third lens element is arranged to be a lens element having refracting power in a third order from the object side to the image side (see order of G3 in Fig. 1);
the fourth lens element is arranged to be a lens element having refracting power in a fourth order from the object side to the image side (see order of G4 in Fig. 1);
the fifth lens element is arranged to be a lens element having refracting power in a fifth order from the object side to the image side (see order of G5 in Fig. 1) and has a positive refracting power (, paragraph 30 “the fifth lens is a double-convex positive power lens G5”);
a periphery region of the image-side surface of the fifth lens element is convex (paragraph 30 “the fifth lens is a double-convex positive power lens G5”);
the optical imaging lens is a fixed-focus lens (no zoom movements are depicted, thus Fig. 1 is a fixed focus lens);
a thickness of the second lens element along the optical axis is represented by T2 (in paragraph 37: d3=2.3);
a thickness of the third lens element along the optical axis is represented by T3 (in paragraph 37: d5=3.1);
a thickness of the fourth lens element along the optical axis is represented by T4 (in paragraph 37: d8=0.8);
a thickness of the fifth lens element along the optical axis is represented by T5 (in paragraph 37: d10=2.65);

a distance from the image-side surface of the second lens element to the object-side surface of the third lens element along the optical axis is represented by G23 (in paragraph 37: d4=0.63);
a distance from the image-side surface of the third lens element to the object-side surface of the fourth lens element along the optical axis is represented by G34 (in paragraph 37: d6+d7=2.66, where d6 is the distance between the third lens element and the stop, and d7 is the distance from the stop to the fourth lens element);
a distance from the image-side surface of the fourth lens element to the object-side surface of the fifth lens element along the optical axis is represented by G45 (paragraph 37: d9=4.12); and
the optical imaging lens satisfies inequality: (T2+G23+T3+G34+T4+G45+T5)/G12 ≤ 2.700 (given the values above this expression is 2.38 which is in the claimed range).”
	Regarding claim 3, Ge teaches “the optical imaging lens according to claim 1 (see above), wherein a half field of view of the optical imaging lens is represented by HFOV (paragraph 36: half field angle ω = 8.6°, a distance from the image-side surface of the fifth lens element to an image plane along the optical axis is represented by BFL (paragraph 37 the sum of the distances d11-d19, which is 10.66), and the optical imaging lens further satisfies an inequality: HFOV/BFL < 4.4000° /mm (this expression is equal to 0.8068° /mm which is in the claimed range).”
Regarding claim 7, Ge teaches “the optical imaging lens according to claim 1 (see above), wherein the optical imaging lens further satisfies an inequality: (G12+G23+T5)/(T2+G34) < 3.700 (given the values above, this expression is equal to 2.411, which is in the claimed range.



Allowable Subject Matter
Claims 2 and 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein an Abbe number of the first lens element is represented by V1, an Abbe number of the second lens element is represented by V2, an Abbe number of the fifth lens element is represented by V5, and the optical imaging lens further satisfies an inequality: V1>V2+V5 (in Ge V1 is not disclosed for the first embodiment, and V2+V5=120.07 which is larger than any reasonable value of V1).” 
Regarding claim 4, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein a distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL, an effective focal length of the optical imaging lens is represented by EFL, and the optical imaging lens further satisfies an inequality: TTL/EFL < 0.950 (this expression is 38.45/22.5=1.709 for Fig. 1, well outside the claimed range).”
Regarding claim 5, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein a thickness of the first lens element along the optical axis is represented by T1, and the optical imaging lens further satisfies an inequality: (T2+T4+G12+G34)/T1 < 3.200 (this expression is 5.067 for Fig. 1, well outside the claimed range).”

Regarding claim 6, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the optical imaging lens further satisfies an inequality: (T2+T4+G12+G34)/T3 < 3.600 (this expression is 4.658 for Fig. 1, well outside the claimed range).”
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “HFOV/Fno ≤ 4.200 (this expression is 8.6 given the values for Fig. 1 which is well outside the claimed range).”
Claims 9-14 depend from claim 8 and are allowed for at least the reasons stated above. 
Regarding claim 15, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “HFOV/Fno ≤ 4.200 (this expression is 8.6 given the values for Fig. 1 which is well outside the claimed range).”
Claims 16-20 depend from claim 15 and are allowed for at least the reasons stated above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-3PM ET Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872